Citation Nr: 0835335	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-30 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned in July 2008.  A transcript of the 
hearing is associated with the veteran's claims folder.

The Board points out that a claim of entitlement to service 
connection for a low back condition was adjudicated in an 
October 2006 rating decision, which was denied.  A timely 
notice of disagreement was filed in January 2007 (clarified 
by a letter from the veteran's representative in March 2007) 
and a Statement of the Case (SOC) was issued in September 
2007.  Subsequently, no substantive appeal was filed as to 
that claim, no testimony was taken as to the claim at the 
videoconference hearing, and the veteran's representative did 
not include any argument as to the in their statement in lieu 
of VA form 646 or otherwise.  Accordingly, that claim is not 
currently before the Board for appellate review.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present in 
service or until years thereafter and is not etiologically 
related to service.

2.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.

3.  The veteran exhibits such symptoms as hypervigilance, 
impaired judgment, nightmares, impaired impulse control, 
flattened affect, social avoidance, an inability to deal with 
social gatherings, irritability and depression, due to PTSD.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.385.

3.  The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applying the laws administered by VA, impaired hearing will 
be considered a disability when the auditory threshold for 
any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work. 38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the 
average impairment in earning capacity resulting from 
injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran is being 
granted an increased rating back to the date of service 
connection, staged ratings are inappropriate here.

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

History and Analysis

Service connection for bilateral hearing loss and tinnitus

The veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus because they are related 
to his exposure to noise in service.  The veteran spent a 
majority of his time in Vietnam on an armored personnel 
carrier.  Specific noise he was exposed to included automatic 
fire, bombs that landed nearby and the noise from the armored 
carrier itself.  

The veteran's DD-214 shows that his Military Occupational 
Specialty (MOS) in service was Armor Intelligence Specialist 
and that he received the Combat Infantryman Badge.  Thus, the 
Board finds that the veteran was involved in combat with the 
enemy and had exposure to loud noise in service.

Service treatment records show that the veteran had normal 
hearing bilaterally at the time of his induction exam in July 
1966 and that his hearing was normal bilaterally at the time 
of his discharge examination in August 1968.  The rest of the 
veteran's service treatment records are negative for any 
complaints, treatment, findings or diagnoses of hearing loss 
or tinnitus.

The first evidence of hearing loss and tinnitus in the record 
is from an October 2006 VA audiological examination that was 
conducted in response to the veteran's claims.  The audiogram 
shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
50
LEFT
15
15
20
55
50

The veteran was noted to have speech recognition of 96 
percent and 96 percent in the right and left ear, 
respectively.  

The examiner noted that the veteran reported that he could 
not pinpoint the exact onset of either his hearing loss or 
tinnitus, but that they were both long-standing.  The veteran 
reported that he did farm work for approximately ten years 
before service and was a track commander in an armored 
vehicle during his service in Vietnam.  He reported being 
exposed to frequent incoming bombs and explosions.  The 
veteran also spent a year in intensive training in tanks, 
firing 105 mm guns.  Post-service noise exposure included 
working as a dump truck driver for approximately forty years.  
The veteran's recreational noise exposure included hunting 
without hearing protection and carpentry with hearing 
protection.

The VA examiner diagnosed moderate to moderately severe high 
frequency sensorineural hearing loss in both the right and 
left ears.  The examiner also diagnosed constant tinnitus in 
both ears.  The VA examiner, who had reviewed the veteran's 
claim file and service treatment records before the 
examination, opined that the veteran's hearing loss and 
tinnitus were less likely as not related to his military 
service.  The examiner's rationale was that the veteran's 
hearing remained well within normal limits at the time of 
separation from service with no significant change, the 
veteran's service treatment records were silent for any 
indications of auditory pathology or hearing loss during his 
service time and the veteran had significant post-service 
noise exposure.  

At a July 2008 hearing the veteran reported that he 
experienced hearing loss and tinnitus upon returning from 
overseas.  He was exposed to automatic fire, bombs and the 
noise from the armored personnel carrier he served on n 
Vietnam.  The veteran indicated that he never went for 
treatment for his hearing issues, as you just put up with it.  
The veteran also testified that his tinnitus was most 
noticeable when he was in a silent room.  He asserted that no 
one had told him that his hearing loss or tinnitus is due to 
service, but the VA hearing examiner told him it could have 
been anything in his life.  The veteran testified that the 
examiner did not want to own up to military service being the 
cause.

While the veteran has stated his belief that exposure to 
noise during military service caused his bilateral hearing 
loss and tinnitus, as a layperson he is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In this case there is no medical evidence showing bilateral 
hearing loss or tinnitus during service or for more than 
38 years after service.  There is also no medical evidence 
linking the veteran's current bilateral hearing loss or 
tinnitus to the veteran's military service.  Not only is 
there no medical evidence in support of the veteran's claim, 
but there is also medical evidence against the veteran's 
claim.  As noted above, in October 2006 a VA physician opined 
that the veteran's hearing loss and tinnitus were unrelated 
to his military service.  

For the Board to conclude that the appellant's bilateral 
hearing loss and tinnitus had their origin during military 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not applicable, and the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD

The September 2007 Rating Decision on appeal granted the 
veteran service connection, and assigned an initial rating of 
30 percent, effective from April 7, 2006.  The veteran has 
appealed the 30 percent rating.

An October 2004 VA outpatient psychiatric evaluation report 
noted that the veteran was casually dressed with adequate 
hygiene.  The veteran's main complaint was that he could not 
sleep at night.  He was self-employed in his own construction 
business and trying to get his son to take over the business 
so he could spend more time at his camp.  He stated he had 
been married 28 years, had four children and drank about five 
beers a night.  He reported sleeping about two to three hours 
a night, waking up thinking of Vietnam and the men he served 
with.  The veteran reported a disappearing appetite and likes 
to "go up country" for recreation.  He hates going in 
crowds and sit with his back against the wall in restaurants.  
He asserted that he used to use work as a crutch, but cannot 
work those kinds of hours any more.  He has felt emotionally 
detached since returning from Vietnam.  He also reported 
memory loss and having vivid memories of his Vietnam 
experiences.  The veteran's speech was spontaneous, fluid and 
goal oriented, with his mood "not as what he wants" and his 
affect was mood congruent.  No suicidal or homicidal ideation 
was present.  He indicated he isolates himself because of his 
wicked temper and has occasional paranoia.  The veteran was 
reported to have a GAF score of 45.

A VA outpatient treatment record from September 2006 shows 
that the veteran continued to have disturbing nightmares 
about Vietnam and was not finding counseling helpful.  

A VA outpatient psychiatric evaluation report in January 2007 
noted that the veteran reported he is only able to sleep for 
about four to four and a half hours a night.  He woke up 
thinking about past Vietnam events.  The veteran felt he was 
a hired killer for nothing and described his mood as not 
happy.  He also endorsed other depressive symptoms including 
poor concentration, poor sleep, anergia, some anhedonia, 
passive suicidal ideations (denied plan or intent), feelings 
of worthlessness, guilt and shame and hopelessness.  The 
veteran reported nightmares about three to four times a week 
and woke up sweating.  He reported intrusive thoughts every 
night and flashbacks during the day.  The veteran asserted he 
steered clear of talking about his experiences in Vietnam 
with anyone who was not there.  He also stated he avoids 
crowds and gatherings and tries to get away to his camp to 
avoid people.  The veteran admitted to emotional numbing and 
detachment, as well as trying to isolate from people.  He 
endorsed startle response, hypervigilance, poor 
concentration, poor sleep and much irritability.  The veteran 
reported that his temper scared him.  The veteran's 
appearance was noted as casual, with good eye contact.  His 
mood was "not happy" and his affect was dysphoric.  He 
claimed no auditory hallucinations, but visual hallucinations 
during times of flashbacks.  The veteran was reported to have 
a GAF score of 60.  

A subsequent VA outpatient psychiatric evaluation report in 
January 2007 noted that the veteran was suffering from sleep 
problems and often thrashed around.  He woke up sweating with 
frequent nightmares.  The veteran avoided talking about his 
experiences and liked to be by himself, but felt guilty about 
it.  He gets angry easily, has road rages and will only go to 
stores when they are not busy.  The veteran described 
persistent pessimism and a down mood, but denied active 
suicidal ideation.  He had a pleasant, mildly down affect, 
expressing distress at the state of the world.  The veteran 
had intact thought processes and no suicidal ideation but 
said it would be ok if he died.  The examiner reported that 
the veteran did not over endorse symptoms and appeared very 
honest and accurate in his recollections.  The examiner also 
noted that the veteran had become more symptomatic with PTSD 
as he slowed down at work.  The veteran had guilt about his 
actions in Vietnam, a pessimistic world view and wanted to 
control his anger.  The veteran was reported to have a GAF 
score of 50.  

A VA outpatient treatment record from February 2007 noted 
that the veteran described little change in irritability, 
jumpiness or sleep problems.  The veteran was reported to 
have a GAF score of 50.  

A June 2007 VA examiner noted that the veteran was dressed 
casually with day-old stubble and a ruddy complexion.  His 
affect was flat and he was essentially quiet and cooperative.  
The veteran stated that since he was no longer able to work 
very long hours, thoughts and memories of Vietnam were 
seeping into his day-to-day activities.  This was causing him 
difficulty in staying asleep.  The examiner reported that on 
the clinical interview FOA the veteran had symptoms (re-
experiencing, avoidance and arousal - 12 of 17 symptoms) of 
PTSD with a level of severity in the high moderate to low 
severe range.  Impairment in daily functioning appeared 
present but was minimal or mild.  The veteran was reported to 
have a GAF score of 60, with moderate symptoms (flat affect, 
irritability) and mild impairment in social and occupational 
functioning.

VA outpatient records from April 2007 to December 2007 reveal 
that the veteran continued to experience depression, 
nightmares and had difficulty sleeping.  The veteran 
maintained a pessimistic view of the world, slept lightly and 
often woke up in a sweat.  He reported continued 
irritability, avoiding crowds and making attempts to stay 
away from people; shunning situations that aggravate him.  
The veteran also reported not seeing his grandchildren much 
and that he woke up anxious and worried about the past.   

During the veteran's July 2008 hearing the veteran testified 
that he does not engage in social events or go to the store 
often and spends much of his time in a cabin out in the 
woods.  His wife comes and visits him at the cabin on the 
weekends.  He does not have a lot of friends, just a few 
which are service-connected that he spends time with 
occasionally.  There are no neighbors where his cabin is.  He 
likes being alone and not associating with people because he 
does not feel comfortable with them.  The veteran decided to 
stop working about a year and a half ago as a truck driver 
because he would get so irritated he felt like he would hurt 
somebody.  In terms of treatment, he occasionally goes for 
counseling with VA, but finds that solitude is what helps him 
the most.  He does not think he has what would be classified 
as a normal relationship with his wife or children, but his 
wife is still with him and he still sees his children.  He 
testified that he has trouble expressing love and feeling 
what a normal father should feel.  The veteran spends much of 
his time being alone and avoids situations that irritate him 
to the point of wanting to hurt someone.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The lists of symptoms in Diagnostic Code 9411 are intended to 
describe the occupational and social impairment of a person 
with certain mental disorders.  But it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  Moreover, with respect to 
mental disorders, it is not the symptoms, but their effects, 
that determine the level of impairment.  See 61 Fed. Reg. 
52,697 (October 8, 1996) (comments accompanying amendments to 
the schedule of criteria for mental disorders).  

The September 2007 rating action granted the veteran service 
connection and a 30 percent rating for PTSD.  The Board 
finds, however, that the evidence of record meets the 
criteria for a 50 percent rating for the veteran's PTSD.  As 
shown above, the veteran has symptoms of hypervigilance, 
impaired judgment, nightmares, impaired impulse control, 
flattened affect, social avoidance, an inability to deal with 
social gatherings, irritability and depression, due to PTSD.  
These symptoms, along with a GAF scores as low as 45 indicate 
that the veteran meets the criteria for a 50 percent rating.  

Given the veteran's contentions and testimony, his GAF 
scores, and his symptoms, the record more nearly approximates 
occupational and social impairment with reduced reliability 
and productivity than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as 
contemplated in a 30 percent disability rating.  See 
38 C.F.R. § 4.7 (when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating).  Therefore, the Board 
finds that the veteran's PTSD symptoms most approximately 
meet the criteria for an increased initial 50 percent rating.

None of the evidence of record shows active suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech that is illogical, obscure or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or 
spatial disorientation.  While there is indication of 
depression, the record does not indicate that the veteran 
experiences an inability to establish and maintain effective 
relationships, particularly as he has been married for 
thirty-two years and stays in contact with his children.  
Further, there is no indication of a neglect of personal 
hygiene or appearance.  Consequently, the Board finds that 
the disability picture for the veteran's service-connected 
PTSD does not more nearly approximate the criteria for a 70 
percent evaluation than those for a 50 percent evaluation.  

The Board finds that since the grant of service connection, 
the veteran's PTSD has met the criteria for a 50 percent 
rating and no higher.  Thus staged ratings are inapplicable 
to this case.  See Fenderson.  Accordingly an increased 
initial rating of 50 percent, and no higher, for the 
veteran's PTSD is warranted.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection for 
bilateral hearing loss and tinnitus, by a letter in April 
2006, before the adverse rating decision that is the subject 
of this appeal.  This April 2006 letter also provided the 
veteran with the specific notice regarding his bilateral 
hearing loss and tinnitus claims required by Dingess, supra.  

In the April 2006 letter sent before the issuance of the 
rating decision granting service connection for PTSD, the 
veteran was advised of his and VA's respective claim 
development responsibilities and was asked to identify 
sources of evidence concerning the claimed PTSD.  The Board 
notes that VAOPGCPREC 8-2003 held that, if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  By the April 2006 letter the veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating for PTSD.  See Dingess.  A 
December 2007 statement of the case (SOC) explained what 
specific regulatory provisions govern the veteran's PTSD and 
why the increased initial rating claim remained denied.  The 
Board concludes that VA has met its duty to notify the 
veteran concerning his claims.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The veteran was given VA examinations, with 
medical opinions, in connection with the claims.  The veteran 
testified before the undersigned at a videoconference 
hearing.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An increased initial rating of 50 percent for PTSD is 
granted, subject to the law and regulations regarding the 
payment of monetary benefits.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


